Exhibit 10.72

 

Portions of this exhibit have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.  Such portions are designated “***”.

﻿

THIS SUPPLY AGREEMENT (“Agreement”), is made and entered into as of the 28th day
of June, 2017, and made effective as of June 1, 2017, by and between Valvoline
LLC, a  Delaware limited liability company, with a mailing address of 100
Valvoline Way, Lexington, KY 40509 (“Supplier”), and Monro Service Corporation
(“Customer” and, together with the Supplier, the “Parties”)), a Delaware
corporation, with a mailing address of 200 Holleder Parkway, Rochester, NY
14615.

﻿

In consideration of the mutual promises set forth in this Agreement, and other
good, valuable and sufficient consideration, the receipt and adequacy of which
are hereby acknowledged, Supplier hereby agrees to sell and deliver, and
Customer hereby agrees to purchase, receive and pay for, the Valvoline® products
described below for use at the locations identified on Schedule A, attached
hereto and incorporated herein by reference on the following terms and
conditions:

﻿

1.



TERM.  The term of this Agreement (the “Term”) begins on June 1, 2017 (the
“Effective Date”) and expires, unless sooner terminated under this Agreement,
thirty-eight (38)  months after the Effective Date (the “Expiration Date”).    

﻿

2.



SUPPLY AGREEMENT. From time to time as directed by Customer, Supplier shall
supply Products (defined below) to certain locations operated by Monro Muffler
Brake, Inc. the “Company”),  as the parent company of Customer, as such
locations are set forth on Schedule A (“Customer Locations”).  Schedule A may be
updated from time to time during the Term as follows:

﻿

(i)   For a location to be added as a Customer Location, Customer will provide
notice to Supplier of such new location.  Supplier shall consent to such
location being added to Schedule A (such consent not to be unreasonably
withheld, delayed or conditioned) by selling and delivering Products (defined
below) to such location (such consent shall amend Schedule A to include such
location as a “Customer Location”). 

(ii)  During the Term, Customer may cease operations at a particular Customer
Location.  Customer shall be permitted to remove such Customer Location from
Schedule A upon notice to Supplier.

(iii) Should Customer acquire any additional business and/or locations during
the Term, then such new businesses and/or location shall be added as Customer
Locations upon the expiration of any supply agreement in place with the existing
business and/or location on the date of Customer’s acquisition of same for any
products that compete with the Products (as defined herein).  Customer shall not
exercise any renewal options contained in any such supply agreements following
the date of Customer’s acquisition of the relevant business and/or locations. 

﻿

During the Term, Supplier shall sell and deliver, and Customer shall purchase,
pay and provide safe access for the delivery from Supplier (or its authorized
distributor) at the Customer Locations, VALVOLINE® products set forth on
Schedule B attached hereto and incorporated by reference (“Products”). It is
understood and agreed that, during the Term, Customer shall purchase all of its
requirements in the various Product categories (lubes, non-lubes and service
chemicals) and sub-categories (premium and non-premium) from Supplier for the
Customer Locations, but excluding ***, provided, that, Customer shall make all
reasonable best efforts to sell the Products during the Term and shall not
advertise, promote, or in any other way market competitive products. 

﻿

With respect to Customer’s requirement to purchase chemical kit services from
Supplier, such requirement shall be reviewed in accordance with Schedule F
attached hereto and incorporated herein by reference. To help support the
mutually desired growth in chemical kit services, Customer will (a) permit its
employees to complete Valvoline’s online training modules during its employees’
work hours for the appropriate services, as provided by Supplier; and (b)
display point of sale materials, where appropriate and as provided by Supplier,
to support and help sell the services.  Such point of sale materials shall be
paid for using Development Funds (defined below).  Customer shall promote and
reasonably support Supplier-sponsored programs, as such programs shall be
reasonably developed with, and agreed to by, Customer (eg. Stickerbucks,
incentive trips, etc. paid



--------------------------------------------------------------------------------

 



using the Development Funds provided for in Schedule E), ***.   Any failure of a
parent, affiliate or subsidiary of Customer to adhere to the obligations
contained in this Agreement that would otherwise qualify as a material default
under Section 14 hereof, may be pursued by Supplier as a material default by
Customer.

﻿

3.



Price.  

﻿

(a)



As of the Effective Date of this Agreement, Customer shall begin paying to
Supplier the applicable “Invoice Price” for the Products, as outlined in
Schedule B attached hereto (the “Invoice Prices”).

(b)



Thereafter, price adjustments to the Invoice Prices shall follow the guidelines
established on Schedule C.

(c)



Customer is responsible for payment of all applicable taxes, fees and other
government-imposed charges, whether or not included in such prices.  If
compliance with law prevents Supplier from charging or Customer from paying the
price provided in this Agreement, any resulting failure to perform shall be
excused pursuant to Section 26 hereof.  Each delivery hereunder shall be
considered a separate sale.

﻿

4.



Payment Terms. Customer will initiate payment for the undisputed portion of each
Invoice Amount on a ***. 

﻿

5.



PROMOTIONAL SUPPORT AND DEVELOPMENT FUNDS.  Promotional support and Development
Funds to be provided by Supplier pursuant to this Agreement are described in the
attached Schedule E hereto and incorporated herein by reference.

﻿

6.



FREIGHT.  Supplier agrees to deliver the Products to the Customer’s warehouse
destinations as may be agreed to in writing in advance by the parties hereto,
freight prepaid, FOB the Customer’s receipt address for regular stock orders
meeting prepaid shipment minimums. Freight will be prepaid on orders of ***
units or more.  For orders less than *** units, freight will be added to the
bottom of the invoice.  Supplier agrees to allow the Customer to transport
orders from the Supplier’s designated shipping/receiving point.  If Customer
shall transport from Supplier, Supplier will issue a credit to the Customer
equaling the prevailing freight charge of Supplier’s preferred motor carrier.

﻿

7.



Order Fulfillment. Except for events of force majeure contemplated herein, all
orders will be shipped within five  (5) working days from receipt of order where
the applicable distributor’s normal delivery schedule allows for the same;
provided, that, in some instances, a distributor may take up to ten (10) working
days from receipt of order to ship such order, consistent with past business
practices between Supplier and Customer for drum and bulk packaged products.

   

8.



SUPPLIER PRODUCT WARRANTIES.    Supplier shall provide an engine guarantee and
VPS engine guarantee consistent with those outlined in Schedule D; provided,
that, the engine guarantee and VPS engine guarantee are subject to change from
time-to-time by Supplier in its sole discretion, but any such changes shall be
consistent with those applied across the engine guarantee and VPS engine
guarantee programs to all of Supplier’s customers.  If the Supplier discontinues
an applicable warranty or materially alters the warranties provided, Supplier
will honor such warranty, as set forth on Schedule D, for the remainder of the
Term.

﻿

9.



PRODUCT CATALOGS.  Supplier agrees to provide complete and accurate lubricant
specifications catalog information to  Customer.  All electronic data must be
supplied in the then-current format specified by the Automotive Aftermarket
Industry Association (“AAIA”). 

﻿

(a)



Electronic information shall be provided at least semi-annually, and provided in
its entirety;

(b)



Electronic information shall provide the correct Supplier part information for
the specific vehicle application as well as Supplier’s chosen manufacturer’s
part information, without regard to Customer’s decision to stock such part; and

(c)



Supplier shall provide, upon release of same, a quantity of each catalog,
specification guide  or other such media, in an amount sufficient to supply each
location operated or managed by Customer.

(d)



Supplier will reimburse Customer for the cost of an electronic subscription to
***.



--------------------------------------------------------------------------------

 



Failure to provide catalog information as outlined above will result in Customer
obtaining the electronic information and/or print catalog editions in a manner
most expeditious and beneficial to Customer.  Supplier agrees to reimburse
Customer for any and all costs associated with having to obtain catalog
information from alternate source(s), ***.

﻿

10.



PRICING ON NEW PRODUCTS.  In the event Supplier introduces new products (“New
Products”) to its product line during the Term of this Agreement, based upon
changes to formulation, product engineering or similar events occur, as mandated
for continued certification of product by American Petroleum Institute (“API”)
or International Lubricants Standardization and Approval Committee Supplier
agrees that CUSTOMER’s pricing on the New Products will be subject to the same
discounts and credits to Supplier’s standard invoice pricing on the New Products
as provided for in this Agreement.

﻿

11.



Consideration. Customer has given, and Supplier has received and accepted,
adequate, good, and valuable consideration for this Agreement. Customer’s
adequate, good, and valuable consideration includes the mutual covenants,
obligations, and promises herein and the following (which separately and
together have enabled Supplier to execute and deliver this Agreement and have
assisted and will assist Supplier’s performance of its obligations under this
Agreement): (1) Customer, one of the U.S.’s largest providers of automotive
under-car repair and tire services, has at great length discussed and upon
reasonable request during the Term will discuss its business needs with Supplier
for the purpose of enabling Supplier to make compelling business proposals to
Customer; (2) Customer has entered into negotiations with Supplier that are
expected to culminate in the execution and delivery of this Agreement, which
Customer advises gives Supplier certain advantages over other suppliers of
automotive lubricants; (3) Customer has provided and upon reasonable request
during the Term will provide information to Supplier about Customer’s
operations; (4) in this Agreement, Customer agrees to purchase a minimum
quantity of ***; and (5) in this Agreement, Customer agrees with Supplier to
negotiate in good faith to determine the price for products not listed on Price
List that Customer purchases from Supplier, if any. Supplier has bargained for
and will receive material benefits, interests, rights and value from Customer
through such consideration and that Supplier is not entitled to and would not
have received such benefits, interests, rights and value absent this Agreement.
This Agreement is legally binding; and Supplier will not, directly or
indirectly, plead or otherwise assert in any manner in any litigation,
arbitration, mediation, or other dispute-resolution proceeding that this
Agreement is invalid, void, voidable, revocable, terminable, or otherwise
unenforceable for lack of or insufficiency of consideration; and by this
Agreement irrevocably waives and will be estopped from pleading or asserting,
directly or indirectly, any cause of action, claim, defense, right, or prayer
for relief to such effect. Each of Supplier’s waivers in this Section 11 is
reasonable and made with Supplier’s full knowledge of its significance and
consequences.

﻿

12.



Representations and Warranties. Customer and Supplier each represents and
warrants to the other that (i) it has the right, power and authority to grant
the rights provided in this Agreement and to perform its obligations under this
Agreement, and (ii) its execution, delivery, and performance of this Agreement
have been duly authorized and will not violate any other agreement, restriction,
or law to which it is a party or by which it is bound.

﻿

13.



NOTICE.  Notices under this Agreement are sufficient if given by nationally
recognized overnight courier service, certified mail (return receipt requested)
or personal delivery to the other party at the address below, provided, that
either party may change the mailing address or other information provided for it
by written notice given in accordance with this Section 10:

﻿

Customer:

Monro Service Corporation

Attn: Vice President – Merchandising and Logistics

200 Holleder Parkway

Rochester, NY 14615



--------------------------------------------------------------------------------

 



With copy to:

Monro Muffler Brake, Inc.

Attn: Vice President – General Counsel

200 Holleder Parkway

Rochester, NY 14615

﻿

Supplier:

Valvoline LLC
100 Valvoline Way
Lexington, KY 40509
Attn: Dean Doza

﻿

With copy to:

Valvoline LLC

100 Valvoline Way

Lexington, KY 40509

Attn: Legal Department

﻿

14.



TERMINATION; REMEDIES.  This Agreement may be terminated only by mutual consent
of the parties in writing prior to the expiration hereof or by either the
Supplier or Customer, as applicable, without cost or penalty if any one or more
of the following events occur during the term of this Agreement:

﻿

(a.)



by either of the Parties if the other party materially defaults in the
performance of or breaches any provision of this Agreement and does not cure the
same within thirty (30) days after receipt of written notice of such default or
breach;

(b.)



by either party if any payment due by the other party is unpaid when due and
remains unresolved for thirty (30) days after written notice to the default
party by the non-defaulting party;

(c.)



by either of the Parties if, with respect to the other party, any proceeding in
bankruptcy is filed, or any order for relief in bankruptcy is issued, by or
against such party, or if a receiver for such party or its premises is appointed
in any suit or proceeding brought by or against party, or if there is an
assignment by such party for the benefit of that party’s creditor(s);

(d.)



by Customer, if Supplier is acquired, either directly or indirectly, through the
sale of assets, merger, or otherwise by a direct competitor of Customer;  

(e.)



by Supplier, if the Customer is acquired, either directly or indirectly, through
the sale of assets, merger, or otherwise by a direct competitor of Supplier; or

(f.)



by Customer, in the event that a change of control of Supplier shall result in a
party, person or corporate entity controlling a majority share of Supplier and
such party, person or corporate entity shall be a citizen of, or based in, a
country which is, or becomes, listed on the United States of America’s
Department of State’s Office of Defense Trade Control’s Embargo Reference Chart.

﻿

Upon the early termination of this Agreement under the terms of this Section
(the “Early Termination”), all amounts due and owing to either party, including,
but not limited to any credits to Customer calculated in accordance with Section
5  hereof and Schedules B and C attached hereto, shall be calculated and paid or
issued, as the case may be, pro rata to the effective date of such Early
Termination.  Nothing contained herein shall be deemed to limit or otherwise
restrict any right, power, or remedy of either party.  All rights, powers, and
remedies shall be cumulative and concurrent and the exercise of one or more
rights, powers or remedies existing under this Agreement or now or hereafter
existing at law or in equity, shall not preclude the subsequent exercise by
either party of any other right, power or remedy.

﻿

15.



ETHICAL BUSINESS PRACTICE.  Customer and Supplier, respectively, acknowledge
that each of its employees is required to maintain the highest standards of
honesty, integrity and trustworthiness.  In particular, reference is made to the
“Monro Muffler Brake, Inc. Code of Ethics,” which may be found online at
http://www.monro.com/Corporate/Corporate-Governance and which applies to all
employees of Customer. As such, both Parties affirm that they will conduct
themselves, with respect to this Agreement, in accordance with these standards.



--------------------------------------------------------------------------------

 



16.



Relationship of the Parties.  The relationship of Supplier and its employees,
agents, and contractors to Customer is at all times that of independent
contractors, and Supplier will not represent Customer as Customer’s agent,
employee, or partner in any manner. Supplier has no authority to enter into any
contract or incur any expense or obligation in Customer’s name.

﻿

17.



CONFIDENTIALITY.

a.



Confidential Information. “Confidential Information” means any information,
whether disclosed in oral, written, visual, electronic or other form, which any
party discloses or observes in connection with any other parties performance
under this Agreement that relates to business plans, strategies, forecasts or
analyses; financial information; employee, customer or vendor information;
software (including all documentation and code), hardware or system designs,
architectures or protocols; specifications for the Products or other products;
Supplier and Customer purchasing, logistics, sales, marketing and other business
processes; or the terms of this agreement.

b.



Each party shall use Confidential Information and reproduce materials containing
Confidential Information only as necessary to perform its obligations under this
Agreement. Each party shall restrict disclosure of Confidential Information to
its personnel who have a need to know such information to perform its
obligations under the Agreement and who have first agreed to be bound by the
terms of this Section. Each party is liable for an unauthorized disclosure or
use of Confidential Information by any of its current or former personnel.
Within ten (10) days after receiving a written request, a party shall destroy or
return (as instructed) any materials containing Confidential Information.

c.



Exceptions to Confidential Treatment. The obligations under this Section do not
apply to Confidential Information that a party can demonstrate: 

﻿

i.   

is or becomes publicly available without its breach of this Agreement;

﻿

ii.   

is independently developed by it without using Confidential Information; or

﻿

iii.   

is received by it from a third party that does not have an obligation of
confidentiality to the other party ; or

﻿

iv.   

is properly and lawfully known to the receiving party prior to the effective
date of this Agreement without an obligation of confidentiality to the other
party.

A party may disclose Confidential Information to the extent that, in the
reasonable opinion of its legal counsel, it is legally required to be disclosed.
A party shall notify the other party in a reasonable time prior to disclosure
and allow the other party a reasonable opportunity to seek appropriate
protective measures

﻿

18.



No Waiver.  This Agreement’s terms, covenants and conditions may be waived only
by a written instrument signed by the party waiving compliance. Any party’s
failure at any time to require performance of any provision shall, in no manner,
affect that party’s right to enforce that or any other provision at a later
date. No waiver of any condition or breach of any provision, term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances shall be deemed or to be construed as a further or continuing waiver
of that or any other condition or of the breach of that or that provision, term
or covenant of this Agreement.

﻿

19.



ENTIRETY OF CONTRACT.  This writing is intended by the Parties as the final,
complete and exclusive statement of the terms, conditions and specifications of
their agreement and is intended to supersede all previous oral or written
agreements and understandings between the parties relating to its specific
subject matter.  No employee or agent of Supplier has authority to make any
statement, representation, promise or agreement not contained in this
Agreement.  No prior stipulation, agreement, understanding or course of dealing
between the parties or their agents with respect to the subject matter of this
Agreement shall be valid or enforceable unless embodied in this Agreement.  No
amendment, modification or waiver of any provision of this Agreement shall be
valid or enforceable unless in writing and signed by all parties to this
Agreement.  This Agreement shall supersede, and shall not be modified or amended
in any way by the terms of, any purchase order which may be issued by Customer
for the purchase of product hereunder.

﻿

20.



SEVERABILITY.  If any provision of this Agreement or the application of any such
provision to any person or circumstance is held invalid, the application of such
provision to any other person or



--------------------------------------------------------------------------------

 



circumstance and the remainder of this Agreement will not be affected thereby
and will remain in full effect.

﻿

21.



Survival. All obligations of Customer and Supplier that expressly or by their
nature survive the expiration or termination of this Agreement, including the
obligation of either party to pay any amounts accrued hereunder, will continue
in full force and effect beyond the expiration or termination of this Agreement
and until they are satisfied or by their nature expire.

﻿

22.



INDEMNIFICATION. To the fullest extent permitted by law, Supplier shall defend,
indemnify and hold Customer, its parent, subsidiaries, related entities and
their respective officers, directors and employees harmless from and against any
and all claims, suits, damages, losses, liabilities, fines, penalties, costs or
expenses (including reasonable attorney’s fees) arising from or related to (i)
Supplier’s negligence, gross negligence or willful misconduct in the performance
of its duties and obligations hereunder, or (ii) any violation of applicable law
by Supplier or its products and services. 

﻿

To the fullest extent permitted by law, Customer shall defend, indemnify and
hold Supplier, its parent, subsidiaries, related entities and their respective
officers, directors and employees harmless from and against any and all claims,
suits, damages, losses, liabilities, fines, penalties, costs or expenses
(including reasonable attorney’s fees) arising from or related to (i) Customer’s
negligence, gross negligence or willful misconduct in the performance of its
duties and obligations hereunder, or (ii) any violation of applicable law by
Customer or its products and services. 

﻿

23.



INSURANCE. Supplier shall procure and maintain at its sole expense throughout
the term of this Agreement, the following minimum levels of insurance coverages:

﻿

a.  Commercial General Liability Insurance: including Broad Form Property
Damage, and Personal Injury with a combined single limit of not less than One
Million Dollars ($1,000,000) per occurrence and Two Million Dollars ($2,000,000)
general aggregate. 

﻿

b.  Worker’s Compensation: including One Million Dollars ($1,000,000) Employers
Liability coverage.

﻿

With respect to Commercial General Liability, “Monro Muffler Brake, Inc. and its
past, present, and future subsidiaries” shall be named as additional insureds.
Evidence of the required coverages shall be provided in the form of an
acceptable certificate of insurance to Customer.

﻿

Customer shall procure and maintain at its sole expense throughout the term of
this Agreement, the following minimum levels of insurance coverages:

﻿

a. Commercial General Liability Insurance:  including Broad Form Property
Damage, and Personal Injury with a combined single limit of not less than One
Million Dollars ($1,000,000) per occurrence and Two Million Dollars ($2,000,000)
general aggregate. 

﻿

b.  Worker’s Compensation:   including One Million Dollars ($1,000,000)
Employers Liability coverage.

﻿

With respect to Commercial General Liability, “Valvoline LLC and its past,
present, and future subsidiaries” shall be named as additional insureds.
Evidence of the required coverages shall be provided in the form of an
acceptable certificate of insurance to Supplier.

﻿

24.



GOVERNING LAW.    THIS AGREEMENT HAS BEEN DELIVERED AND ACCEPTED AND SHALL BE
DEEMED TO HAVE BEEN MADE AT ROCHESTER, NEW YORK.  Any dispute, claim or
controversy arising out of or related to this Agreement (or any of the
Agreements attached hereto as schedules) or breach, termination or validity
thereof, may be, by mutual consent of the Parties, settled by arbitration
conducted expeditiously in accordance with the commercial Arbitration Rules of
the American Arbitration Association (“AAA”).  Within ten (10) business days of
the filing of arbitration, the Parties shall select a sole independent and
impartial arbitrator in accordance with such Rules.  If the Parties mutually
agree to arbitration, but are unable to agree upon an arbitrator within such
period, the AAA will appoint an arbitrator on the eleventh (11th) day, which
arbitrator shall be experienced in



--------------------------------------------------------------------------------

 



commercial matters.  The arbitrator will issue findings of fact and conclusions
of law to support his/her opinion and is not empowered to award damages in
excess of compensatory damages.  The place of arbitration shall be Rochester,
New York.  Judgment upon the award rendered by the arbitrator may be entered by
any court having jurisdiction thereof.  Notwithstanding any of the foregoing,
either party may seek remedy through the courts, including, without limitation,
injunctive relief, prior and without prejudice to arbitration in accordance with
this provision. THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL BE INTERPRETED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW. THE PARTIES HEREBY WAIVE ANY AND ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING DIRECTLY OR
INDIRECTLY HEREUNDER.

﻿

Notwithstanding anything contained in this Agreement, neither party shall be
liable in any arbitration, litigation or other proceeding for anything other
than actual, compensatory damages.

﻿

25.



PRODUCT IDENTIFICATION.  Supplier shall have the right at any time to change or
discontinue use of any trademark, service mark, grade designation, trade dress,
trade name or other indication of source of origin (“Marks”) under which the
Products are sold and shall give 120 day written notice of any such change or
discontinuation to Customer.  Supplier shall also have a right at any time to
change or discontinue a product so long as 120 day written notice is given to
the Customer.  If, however, the Supplier fails to provide a reasonable and/or
similar replacement product, the Customer shall have the right to terminate this
Agreement.  Customer shall use its best efforts to maintain the quality, good
name and reputation of Supplier and the Products.  Only the Products shall be
stored or sold using any equipment or container which bears the Marks.  Supplier
grants to Customer a license to use the Marks only to identify the Products, and
store and advertise the Products.  Customer shall not alter in composition,
co-mingle with products from other sources, or otherwise adulterate the
Products.  Customer shall not bring or cause to be brought any proceedings,
either administrative or judicial in nature, contesting Supplier’s ownership of
rights to, or registration of Marks.

﻿

26.



FORCE MAJEURE.  The parties to this Agreement shall not be responsible for any
delay or failure to perform under this Agreement (other than to make payments
when due hereunder) if delayed or prevented from performing by act of God;
transportation difficulty; strike or other industrial disturbance; any law,
regulation, ruling, order or action of any governmental authority; any
allocation or shortage of product, as determined by Supplier in its sole
discretion; or any other cause or causes beyond such party’s reasonable control
whether similar or dissimilar to those stated above.  It is specifically
acknowledged that any amount of Product that Supplier fails to provide to
Customer pursuant to the terms of this Section will be credited toward this
Agreement.

﻿

27.



COMPLIANCE WITH LAWS/TAXES.  Customer shall, at its own expense, (i) comply with
all applicable laws, regulations, rulings and orders, including without
limitation those relating to taxation, workers’ compensation, and environmental
protection; and (ii) obtain all necessary licenses and permits for the purchase
and sale of the Products.

﻿

28.



SUPPLIER’S RIGHT TO INSPECT.  Supplier, or its authorized agents, shall have the
right, but not the obligation to inspect Customer’s premises, sample, monitor or
test any motor oil, grease or filter offered for sale, and to inspect or test
any tank, line, pump, dispenser, or other operating equipment, including without
limitation equipment owned by Customer, used at Customer’s premises bearing the
Marks, or being represented to contain the Products, at any time during
Customer’s business hours. At least seventy-two (72) hours prior to any such
inspection, Supplier shall provide Customer with a written notice of such
inspection and shall permit Customer to have management present during such
inspection.

﻿

29.



TIME OF THE ESSENCE.  In performing all obligations under this Agreement, time
is of the essence.  The failure of any party hereto to exercise any right such
party may have with respect to breach of any provision of this Agreement shall
not impair or be deemed a waiver of such party’s rights with respect to any
continuing or subsequent breach of the same or any other provision of this
Agreement.





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have set their hands as of the date first
written above.

﻿

﻿

﻿

﻿

 

 

 

 

 

Monro Service Corporation

 

Valvoline LLC

 

﻿

 

 

 

 

 

By:

/s/ Jeffrey Campbell

 

By:

/s/ Samuel J. Mitchell, Jr.

 

﻿

 

 

 

 

 

Print Name:

Jeffrey Campbell

 

Print Name:

Samuel J. Mitchell, Jr.

 

﻿

 

 

 

 

 

Title:

President

 

Title:

CEO

 

﻿

 

 

 

 

 

Witness:

/s/ Roxanne Pyles

 

Witness:

/s/ Lynn G. Purdom

 

﻿

﻿

﻿

﻿



--------------------------------------------------------------------------------